Title: From Thomas Jefferson to Albert Gallatin, 11 February 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Th:J. to mr Gallatin.
                  11 Feb. 1804
               
               I have always proposed to re-appoint Genl. Gibson to his present office, wherein I hear of no complaint against him. neither his age nor understanding entitle him to any thing beyond that, & equal to his antient military rank.
               I personally know those who recommend Dr. Baldwin. Kinney is a good man, but as a federalist feels no great interest in our making good appointments. judge Stuart is my intimate friend & eleve. he would not lead me into a scrape. accordingly in his letter there is not one word of Baldwin’s talents, & from a conversation or two with the latter, I should suspect him to be ignorant. the best person I know for the Hospital at N. Orleans is Doctr. Barnwell of Philadelphia. he applied the last year; and I had a book of his to judge him by, and from that concluded his talents perfectly adequate & beyond what we could expect to get for that place. I wrote to Philadelphia, to Dr Wistar particularly to learn his character. his report was strongly favorable. but as it proved that Bache would accept, he was preferred. there is a Doctr. Wallace, who stands next to Barnwell among the candidates; but he is a Virginian. Baldwin had better be informed that no appointment being made, no other answer is ever given to any body.
               Among the candidates for the lighthouse at Old point comfort, Capt Eli Vickery seems decidedly the best. there is a mr Bingham from Richmond well recommended. but it must be quite out of his line, whereas Vickery is an old sea captain. nothing is said of the politics of either but both are recommended by the best republicans. if you know no reason to the contrary, appoint Vickery.
               I think it would be well to consult mr Huger as to Capt Tucker Howland for the lighthouse on North Island. should he know nothing against him, I suppose he must be appointed on mr Stevens’s recommendation.
               There are two matters, which were the subjects of conversation between us the first year of our being in the administration, & which were reserved for future consideration; which as I always forget to mention when I see you, I will now notice in writing. one was the adopting some means of ascertaining the exports from & the imports consumed in, each state respectively. this would be an element in our political arithmetic which it might be useful to possess in the various estimates & views of our affairs. I remember you thought, prima facie, it could be done without great trouble. the other was the laying before Congress at some time of every session a Calendar of 1. the interest of the public debt paid in each year. 2. the principal paid, or added. 3. the principal remaining due at the end of each year. this Calendar to be carried back as far as possible, even to the commencement of the present constitution if practicable. this would be laborious; but could not some one, of abilities & dispositions proper for it, be selected & employed on it solely until compleated? Would it not be useful also to oblige our successors, by setting the example ourselves of laying annually before Congress a similar calendar of the expenditures 1. for the civil, 2. the military, 3. the naval departments, in a single sum each? the greatest security against the introduction of corrupt practices & principles into our government, which can be relied on in practice, is to make the continuance of an administration depend on their keeping the public expences down at their minimum. the people at large are not judges of theoretic principles, but they can judge on comparative statements of the expence of different epochs. when you shall have bestowed some thought on these subjects we will have conversation on them. affectionate salutations.
            